PROMISSORY NOTE

$23,000,000.00 Philadelphia, Pennsylvania

Dated Effective as of March 7, 2007

FOR VALUE RECEIVED, NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company (“Borrower”), as maker, having its principal place of business
c/o Triple Net Properties, LLC, 1551 N. Tustin Avenue, Suite 300, Santa Ana,
California 92705, hereby unconditionally promises to pay to the order of RAIT
PARTNERSHIP, L.P., a Delaware limited partnership (“Lender”), as lender, having
an address at 1818 Market Street, 28th Floor, Philadelphia, Pennsylvania 19103,
or at such other place as the holder hereof may from time to time designate in
writing, the principal sum of TWENTY THREE MILLION AND 00/100 DOLLARS
($23,000,000.00), in lawful money of the United States of America, with interest
thereon to be computed from the date of this Note at the Interest Rate (as
hereinafter defined), and to be paid in the amounts and at the times stated in
this Note and the Loan and Security Agreement between Borrower and Lender of
even date herewith (together with all amendments, restatements and other
modifications, the “Loan Agreement”). All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.

1. Payment Terms. The unpaid principal balance of this Note will accrue interest
at the interest rates set forth in the Loan Agreement. Borrower agrees to pay
the principal sum of this Note and interest from time to time at the times
specified in the Loan Agreement and the outstanding balance of the principal sum
of this Note and all accrued and unpaid interest shall be due and payable on the
Maturity Date. Interest shall not accrue on any funds not advanced by Lender.

2. Default Rate. Upon the occurrence of an Event of Default, including, without
limitation, failure to pay the entire outstanding Debt on the Maturity Date, the
entire outstanding Debt shall bear interest at a rate equal to five percent (5%)
per annum higher than the rate otherwise applicable hereunder (the “Default
Rate”) until such Event of Default is cured and that fact acknowledged by Lender
and payments thereof shall be calculated on the basis of a 360-day year for the
actual number of days elapsed from the date that such payment was first due
until the date that it is paid.

3. Late Fee. If any installment payable under this Note is not received by
Lender on or before the date which is five (5) days after the calendar day that
the same is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law (the “Late Fee”) to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, and such amount shall
be secured by the Loan Documents, provided that there will be no Late Fee for
the failure of Borrower to pay the entire outstanding principal amount on the
Maturity Date (any such failure to pay the principal amount on the Maturity Date
will, however, be subject to the Default Rate as provided for in the preceding
paragraph).

4. Additional Payments. In addition to the other payments provided for elsewhere
in this Note, Borrower hereby promises to pay on demand any additional monies
required to be paid or advanced by Lender (including attorneys’ fees and
collection costs incurred in realizing upon any collateral securing this Note)
pursuant to the terms of this Note, the Loan Agreement or any other Loan
Document. This Note shall evidence, and the Loan Documents shall secure payment
of, all such sums advanced or paid.

5. Place for Payment. The principal and interest shall be payable at Lender’s
office, 1818 Market Street, 28th Floor, Philadelphia, Pennsylvania 19103, or at
such other place as Lender, from time to time, may designate by written notice
to Borrower.

6. Default and Acceleration. All amounts outstanding under the Loan shall
without notice become immediately due and payable at the option of Lender if any
payment required in this Note is not paid on or prior to the date when due or on
the happening of any other Event of Default.

7. Loan Documents. This Note is secured by a security interest in collateral
described in the Loan Agreement. Rights and obligations with respect to the
collateral are stated in the Loan Agreement and the other Loan Documents. All of
the terms, covenants and conditions (including indemnifications) contained in
the Loan Agreement and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

8. Maximum Interest. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum lawful rate or amount, (b) in calculating whether any
interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

9. Transfer. Upon the transfer of this Note, Borrower hereby waiving notice of
any such transfer, Lender may deliver all the collateral granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

10. Joint and Several Liability. If more than one person has executed this Note
as “Borrower”, the obligations of all such persons hereunder shall be joint and
several as principals, and not as accommodation parties, sureties or guarantors.

11. Exculpation. The provisions of Section 12 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.

12. Intentionally Omitted.

13. Miscellaneous.

(a) Waiver of Notice. Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Note does not
specifically and expressly provide for the giving of notice by Lender to
Borrower. No release of any security for the Loan or one or more extensions of
time for payment of the Note or any installment thereof, and no alteration,
amendment or waiver of any provision of the Loan Agreement, this Note or the
other Loan Documents made by agreement between Lender or any other person, shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other person who may become liable for the
payment of all or any part of the Loan under this Note, the Loan Agreement or
the other Loan Documents.

(b) Jurisdiction; Court Proceedings. Borrower, to the fullest extent permitted
by law, hereby knowingly, intentionally and voluntarily, with and upon the
advice of competent counsel, (i) submits to personal, nonexclusive jurisdiction
in the Commonwealth of Pennsylvania with respect to any suit, action or
proceeding by any person arising from, relating to or in connection with the
Loan Documents or the Loan, (ii) agrees that any such suit, action or proceeding
may be brought in any state or federal court of competent jurisdiction sitting
in Philadelphia, Pennsylvania, (iii) submits to the jurisdiction of such courts,
(iv) agrees that it will not bring any action, suit or proceeding in any forum
other than Philadelphia, Pennsylvania (but nothing herein shall affect the right
of Lender to bring any action, suit or proceeding in any other forum),
(v) irrevocably agrees not to assert any objection which it may ever have to the
laying of venue of any such suit, action or proceeding in any federal or state
court located in Pennsylvania and any claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum,
and (vi) consents and agrees to service of any summons, complaint or other legal
process in any such suit, action or proceeding by registered or certified U.S.
mail, postage prepaid, to Borrower, at the address for notices described herein
and consents and agrees that such service shall constitute in every respect
valid and effective service (but nothing herein shall affect the validity or
effectiveness of process served in any other manner permitted by law).

(c) Waiver of Jury Trial. BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE CONSULTATION
OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING ANY TORT ACTION, BROUGHT BY
ANY PARTY TO THE LOAN DOCUMENTS AGAINST ANY OTHER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO OR IN CONNECTION WITH THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH
PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THE LOAN
OR THE LOAN DOCUMENTS, INCLUDING ANY COUNTERCLAIM WHICH BORROWER MAY BE
PERMITTED TO ASSERT THEREUNDER OR WHICH MAY BE ASSERTED BY BORROWER OR ITS
AGENTS AGAINST LENDER, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THIS
WAIVER BY BORROWER OF ITS RIGHT TO A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE
LENDER TO MAKE OR ACCEPT THE LOAN.

(d) Waiver. Borrower hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Lender under this Note, as well
as all benefit that might accrue to Borrower by virtue of any present or future
laws exempting any property, real or personal, or any part of the proceeds
arising from any sale of such property, from attachment, levy, or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extensions of time for payment.

(e) Governing Law. The Loan transaction which is evidenced by this Note and made
pursuant to the Loan Agreement has been applied for, considered, approved and
made, and all of the Loan Documents have been accepted by Lender in the
Commonwealth of Pennsylvania. This Note shall, therefore, be governed by
Pennsylvania law without giving effect to the principles of conflicts of laws.

14. Rules of Construction. This Note is governed by and hereby incorporates by
reference the Rules of Construction contained in the Loan Agreement, which shall
apply with the same effect as though fully set forth herein.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

BORROWER:

NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company

                          By:   Triple Net Properties, LLC, a Virginia

 
                            limited liability company, its manager

 
               
 
          By: /s/ Jeff Hanson [SEAL]
Name: Jeff Hanson
Title:  

Managing Director – Real Estate
 
               
STATE OF California
  :  
 
 

 
      :  
 

COUNTY OF Orange
      :  
 


On this 5th day of March, 2007, before me, a Notary Public in and for the State
and County aforesaid, the undersigned officer, personally appeared Jeff Hanson,
who acknowledged himself/herself to be the Managing Director – Real Estate of
Triple Net Properties, LLC, a Virginia limited liability company (“Manager”),
which is the manager of NNN VF Four Resource Square, LLC, a Delaware limited
liability company (“Borrower”) and that he/she as such Managing Director – Real
Estate of Manager, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by
himself/herself as such Manager, on behalf of the Borrower.



      IN WITNESS WHEREOF, I have hereunto set my hand and official seal: /s/ J.
Hu

[Notarial Seal]

SIGNATURE PAGE TO PROMISSORY NOTE

2